           Case 2:17-cv-01041-JLR Document 104 Filed 04/22/21 Page 1 of 1


                                                               THE HONORABLE JAMES L. ROBART
1

2

3
4

5                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
6

7
      TODD R., SUZANNE R., and LILLIAN R.,                             )
8                                                                      ) No. 2: l 7-cv-01041-JLR
                    Plaintiffs,
9                                                                      �-€0RR:ECTBD [PRGPGSEDt

10    v.
                                                                       ) ORDER TO EXTEND TIME
                                                                       ) TO FILE MOTION FOR                    �}JQ__
                                                                       ) SUMMARY JUDGMENT
11
      PREMERA BLUE CROSS BLUE SHIELD                                   )
12    OF ALASKA,                                                       )
                                                                       )
13                  Defendant.                                         )
14

                                                                                                                  V( {l
             It appears to the Court, based upon the plaintiffs' motion to exiernl�, that the
15
      Cewt sheu!EI g,a,,ttl,e plaiB!iffi; 28 a<lditienal !lays, or l!Btil May 19, 2021, in mhichto tile their           I(
16
      -motion for summary judgment. It is �srefore-ORDERED that the plaintiffs shall file their
17                                       �     Q,\

      motion for summary judgment by May 19, 2021.
                                             P._
                                                     '2"6, 20':L\   \;\.___(•fl,


                                      r
18
             It is SO ORDERED on this 'l'2.               day of     \'\ .o ·, l   , 2021.
19                                                                      �

20                                                                           L�
21
22
23

24
25
26

27
28- i CORRECTED PROPOSED ORDRER TO EXTEND                           BRIAN S. KING, Attorney at Law
                                                                    336 South 300 East, Suite 200          1
                                                                    Salt Lake City, UT 84111
     NO. 2:17-cv-01041 JLR                                          (801) 532-1739, (801) 532-1936 (fax)
